Order, Supreme Court, New York County, entered on October 11, 1972, granting defendant’s motion to dismiss the complaint herein, pursuant to CPLR 3216, “ unless plaintiff serves and files his note of issue within 10 days ”, unanimously modified, on the law and on the facts, without costs and without disbursements, to the extent of dismissing the complaint outright.' This action was instituted in July, 1969, and issue was joined in September, 1969. Thereafter plaintiff failed to proceed in any way with the prosecution of this action. No adequate excuse was demonstrated for the inordinate delay in the prosecution of this action or for plaintiff’s failure to comply with the 45-day notice served by defendant and no affidavit of merits was submitted by plaintiff. (Sortino v. Fisher, 20 A D 2d 25.) Concur—McGivern, J. P., Nunez, Murphy, Steuer and Capozzoli, JJ.